Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 8/16/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1, 2, 6, 8-21 are pending in this office action.
Claims 3-5, 7 have been cancelled.
Claims 1, 2, 6, 8-21 have been rejected.

Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed
or described as set forth in section 102 of this title, if the differences between the
subject matter sought to be patented and the prior art are such that the subject matter
as a whole would have been obvious at the time the invention was made to a person
having ordinary skill in the art to which said subject matter pertains. Patentability shall
not be negatived by the manner in which the invention was made.

6. 	The factual enquiries set forth in Graham v. John Deere Co., 383 U.S.
1,148 USPQ 459 (1966), that are applied for establishing a background for determining
obviousness under 35 U.S. C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

7. 	Claim(s) 1, 2, 6, 12-21 are rejected under 35 U.S.C. 103 as obvious over Davis M et al. US 2013/0064927 in view of Millan et al. US2013/0330308.

8.	Regarding claims 1, 12, Davis M et al. discloses that direct feed microbial strains (DFM) including  B-50508, B-50509, B-50510 are the strains which can be used with the 
Therefore, these strains provide good direct-fed microbial having the benefit of
producing multiple enzymes including protease ([0061], [0062]) in order to serve as an
additive having the effective quality to breakdown complex dietary components when
used as feed additive ([0067], [0076], [0239], and [0311]).
Davis et al. also discloses that the strains can optionally be admixed with enzymes ([0075]).
However, Davis et al. is specifically silent about protease enzyme.
Millan et al. discloses that DFM can include Bacillus spp. and Bacillus spp. ([0079], [0080]) and can include ‘another component’ ([0291]) which can be considered in such a composition is one or more feed enzymes ([0292]) and it includes protease (at least in [0293]) also. Millan et al. also discloses that  DFM plus enzyme have improved significant improvement of production performance characteristics in animals ( [0003]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19) to meet claim 12. It would have been obvious that the disclose range amount overlaps the claimed range amount of enzyme showing prima facie case of obviousness.
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to modify Davis et al. by including the teaching of Millan et al. to incorporate additional enzyme in such a composition which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19) in order to 
Regarding the transitional phrase “consisting essentially of’, followed by further open ended transitional phrase “comprising” in in dependent claim 1 can be interpreted as the feed additive composition having direct fed microbial strains (DFM) can comprise at least claimed three Bacillus strains as direct fed microbial strains which is disclosed by Davis et al. (at least in [0008], [0011] which satisfies open ended “comprising’ transitional phrase of claim 1. 
Regarding the phrase “consisting essentially of”, it is to be noted that Davis et al. also discloses that the strains can optionally be admixed with enzymes ([0075]). Therefore, the addition of the protease enzyme is considered does not materially affect the basic and novel characteristics of the claimed invention.
While it is recognized that the phrase “consisting essentially of’ narrow the scope
of the claims to the specified materials and those which do not materially affect the
basic and novel characteristics of the claimed invention, absent a clear indication in the
specification or claims of what the basic and novel characteristics actually are,
"consisting essentially of" will be construed as equivalent to "comprising." See, e.g.
PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the
phrase ‘consisting essentially of for purposes of its patent by making clear in it’s
specification what it regarded as constituting a material change in the basic and novel
Characteristics of the invention."); see also AK Steel Corp. v. Sollac, 344 F3.d 1234,
1239-1240, 68 USPQe2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317
F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). Further, the burden is on the

excluded from the claims and that such ingredients would materially change the
characteristics of the applicant's invention, See MPEP 2111.03.
Therefore, absent a clear indication in the specification or claims of what the
basic and novel characteristics actually are, "consisting essentially of" will be construed
as equivalent to "comprising" with respect to the claim interpretation of claim 1. 

9.	 Regarding claim 2, it is known that Davis discloses that the disclosed DFM is helpful microorganism used as feed composition, therefore, it is probiotic (at least in [0011]). However, Davis is specifically silent about the term ‘anti-pathogenic’.
Millan et al. also discloses that Bacillus spp. can be considered as DFM  (at least in [0079]) and DFM prevents the growth of harmful bacteria in the intestine ([0080]) and therefore, it  is an anti-pathogen ([0088]-[0090]) and, therefore, meets claim 2.
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to implement the teaching of Millan et al. into Davis et al. by including the teaching that the composition with DFM having  Bacillus spp. (at least in [0079]) prevents the growth of harmful bacteria in the intestine ([0080]) and therefore, the composition is an antipathogen ([0088]-[0090]). 

10. 	Regarding claim 6, Davis et al. is specifically silent about Bacillus spp. is spore forming bacteria.
Millan et al. discloses that Bacillus spp. is spore forming bacteria and can form endospore ([0079]). 

invention would have been motivated to implement the teaching of Millan et al. into Davis et al. by including the teaching that the composition with DFM having  Bacillus spp. (at least in [0079]) in the form of endospore provides the benefit of having better result because the Bacillus spp. can form suitable endospores under unfavorable environmental condition for survival ([0079]). 

11.	Regarding claim 13, Davis et al. discloses that the strains can optionally be admixed with enzymes ([0075]).
Millan et al. discloses that DFM can include Bacillus spp. and Bacillus spp. ([0079], [0080]) can include ‘another component’ ([0291]) which can be considered in such a composition is one or more feed enzymes ([0292]) and it includes protease (at least in [0293]) also. Millan et al. also discloses that  DFM plus enzyme have improved significant improvement of production performance characteristics in animals ( [0005]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19 of Millan et al.) to meet claim 13. It would have been obvious that the disclose range amount overlaps the claimed range amount of enzyme showing prima facie case of obviousness.
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to modify Davis et al. by including the teaching of Millan et al. to incorporate additional enzyme in such a composition in order to have specifically  a significant improvement of production performance characteristics in animals ([0005]) which includes protease ([0293]) in an amount from 1000-60000PU/g 

12.       Regarding claims 14, 15, Davis M et al. is used who discloses that that B-50508, B-50509, B-50510 can be used in an amount of up to 3x108 cfu/g ([0297]) in the animal feed in order to provide the benefit of having the effective quality to breakdown complex dietary components when used as feed additive (at least in [0067], [0076], [0239], [0311]).

13.	Regarding claim 16, Davis M et al. discloses that B-50508, B-50509, B-50510 are the strains which can produce multiple enzymes also (at least in [0061], [0062], [0067], [0158], [0226] e.g. BP5 is B-50510). Therefore, these strains provide good direct-fed microbial having the benefit of producing multiple enzymes including protease ([(0061], [0062]) in order to serve as an additive having the effective quality to breakdown complex dietary components when used as feed additive (at least in [0067], [0076], [0239], [0311]).
Davis M et al. is silent about additional enzyme protease addition to further to improve digestibility, nitrogen retention etc. 
Millan et al. discloses a method to make animal feed by introducing that the direct-fed microbial (DFM) in combination with enzyme(s) as additive which include at least protease in feed composition ([0011], [0014]) and it improves digestibility (such as amino acid digestibility), feed conversion ratio (FCR), nitrogen retention, carcass yield, 
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to implement the teaching of Millan et al. into Davis et al.  by including the teaching to incorporate additional enzyme in such a composition in order to have specifically a significant improvement of production performance characteristics in animals ([0005]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19 of Millan et al.) in order to have protein digestibility such as digestibility which provides the benefit of balanced “nitrogen retention” for muscle growth etc. ([0005], [0354], [0356]).

14. 	Regarding claims 17, 18, Davis et al. is silent about the claim limitations of “instructions for administration” and “packaging” as claimed in claims 17, 18. 
 Millan et al. discloses the feed additive composition is provided in a kit containing DFM, an enzyme etc. and instructions for administration
([0010) as claimed in claim 17.
Millan et al. also discloses that such a feed composition including a direct feed
microbial (DFM), with enzyme having protease also ([0011], [0293]) can be provided in packaged form ([(0011]) to meet claim 18. 
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to modify Davis et al. by including the teaching of Millan et al. to provide in the form of a kit with the instruction ([0010]) in order to have customer’s convenience to use following the instructions and also the packaging 

15. 	Regarding claim 19, Davis et al. discloses that the composition may include additional feed additives (at least in [0075], [0106]).  

16. 	Regarding claim 20, Davis et al. discloses that the composition may include additional feed additives (at least in [0075], [0106]).  

17. 	Regarding claim 21, Davis et al. discloses that the composition may include additional feed additives vitamins (at least in [0106]).  It is to be noted that Davis et al. discloses ”combinations with the feed material” and “feed material includes vitamin’ ([0106]). Therefore, it is interpreted that the feed material can be premixed feed material ([0106]).

18. 	Claims 8- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis M et al. US 2013/0064927 in view of Millan et al. US 2013/0330308 as applied to claim 1 and further in view of Sjoeholm et al. US 2005/0148060 and as evidenced by Poulose et al. USPN 6312936.

19. 	Regarding claims 8, 10, Davis M et al. in view of Millan et al. are silent about subtilisin and it is from Bacillus amyloliquefaciens.
Sjoeholm et al. discloses that subtilisin protease is from Bacillus spp. ([0034],

protease enzyme ([0135]) and it provides increased solubilization of vegetable proteins
([0083]) and the benefit of additionally reducing the amount of antinutrition factor
([(0134]). It is known that subtilisin can be from Bacillus spp. e.g. Bacillus
amyloliquefaciens also as evidenced by Poulose et al. (col 1 lines 35-40).
Therefore, one of ordinary skill in the art before the effective filling date of the
claimed invention would have been motivated to modify Davis et al. in view of Millan et al. by including the teaching of Sjoeholm et al. discloses that subtilisin protease is from Bacillus spp. ([0034], [0035]), is effective to act in an acidic environment because it is acid stable protease enzyme ([0135]) and it provides increased solubilization of vegetable proteins ([0083]) and the benefit of additionally reducing the amount of antinutrition factor ([0134)).

20.	 Regarding claims 9, 11, Davis et al. in view of  Millan et al. is silent about sutilisin and it is from Bacillus amyloliquefaciens.
Sjoeholm et al. discloses that subtilisin protease is from Bacillus spp. ([0034],
[0035]). is effective to act in an acidic environment because it is acid stable protease
enzyme ([0135]) and it provides increased solubilization of vegetable proteins ([0083])
and the benefit of additionally reducing the amount of antinutrition factor ([0134]). It is
known that subtilisin can be from Bacillus spp. e.g. Bacillus amyloliquefaciens also as
evidenced by Poulose et al. (col 1 lines 35-40).
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to modify Millan et al. with the teaching of
Bacillus spp. ([0034], [0035]) is
effective to act in an acidic environment because it is acid stable protease enzyme
([0135]) and the benefit of additionally reducing the amount of antinutrition factor
 ([0134]). It is known that subtilisin can be from Bacillus spp. Bacillus amyloliquefaciens
also as evidenced by Poulose et al. (col 1 lines 35-40).	


Response to arguments
21.	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments overcome the rejections of record. However, as because claim 1 has been amended by cancelling claims 3-5 and claim 7 and incorporating the claim limitations of cancelled  claim 5 , therefore, claim 1 has been addressed using Davis M et al. US 2013/0064927 in view of Millan et al. US 2013/0330308 in this office action. It is to be noted that the amended claim 1 recites “comprising” followed by three specific bacterial strains which is different than the prior comprising one or more bacterial strains” even if  ‘comprising” open ended transitional phrase is present in both the situation. The reason is amended claim limitation of claim 1 is interpreted as one or more bacterial strains must comprise at least the three specific claimed bacterial strains of claim 1. Therefore, as because Davis et al. discloses that direct feed microbial strains (DFM) including  B-50508, B-50509, B-50510 are the strains which can be used with the feedstuffs to digest indigestible feedstuffs (at least in [0011]),  Davis et al. is used as primary prior art. However, Millan et al. has been considered as secondary prior art and discussed below in this office action.

          (i) Solely for purposes of expediting prosecution and without acquiescing to the rejection, Applicant has incorporated the limitations of formerly pending claim 5 into claim 1. As claim 5 was not rejected for obviousness over the disclosure of Millan, Applicant submits the rejection to have been obviated by the claim amendments and respectfully requests withdrawal (in Remarks, page 4, last paragraph).
        (ii) Therefore, Millan does not teach or suggest the subject matter of claim 1, as amended, since Millan only contemplates feed additive compositions containing a Citrobacter phytase optionally in combination with one or more enzymes, such as a protease (in Remarks, page 5 last paragraph).
         (iii) It is Applicant’s position that the Citrobacter phytase disclosed in the compositions of Millan would be excluded from the instant claims because it would materially change the characteristics of the Applicant’s invention (in Remarks, page 6 last two paragraphs).
            In response to (i) – (iii), it is to be noted that and as discussed above, Millan et al. is used as secondary prior art in this office action to include primarily additional enzyme protease to modify Davis et al. in order to have better protein digestibility such as digestibility ([0354]) which provides the benefit of balanced “nitrogen retention” for muscle growth etc. ([0354], [0356]). Therefore, the arguments with respect to the disclosed Citrobacter phytase is not considered for Millan et al. as primary prior art. 
However, even if Millan et al. as secondary prior art has disclosed Citrobacter phytase, yet Millan et al. is combinable. Millan is not used to include phytase but is used to include protease. The reasons are discussed in detail below.

        (b)  However, although not necessary, yet examiner is further responding the arguments made by the applicants in this respect. It  is also to be noted that in [0432] Millan discloses both the advantages (as presented in last paragraph of page 6 which presents part of [0432] of Millan et al.) and disadvantages caused by this microorganism. However, applicants did not discuss another relevant paragraph ([0433]) of Millan et al. This [0433] recites that the disclosed DFM of Millan et al. overcomes the negative effect caused by Citrobacter phytase and therefore, can only exhibit the positive beneficial effect caused by this organism as mentioned in the disclosed [0132]. Therefore, examiner interprets that the disclosed DFM comprising Bacillus spp. of Millan et al. which meet the claimed DFM, provide additional benefit to support the beneficial effect only by eliminating the adverse effect, if any, caused by  at least the microorganism by Citrobacter phytase. Therefore, Millan is proper secondary prior art. Millan is not used to include phytase but is used to include protease. However, Millan and Davis are analogous prior arts and therefore are combinable.

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792